Citation Nr: 0424132	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-01 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 19, 1977 to 
August 11, 1977.


This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Board issued a decision on January 5, 2004 that 
determined the veteran had not submitted new and material 
evidence to reopen the claim of service connection for 
bilateral pes planus.  He brought an appeal from the January 
2004 Board decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  In May 2004, the CAVC vacated the 
January 2004 Board decision and remanded the case to the 
Board for readjudication and the issuance of a new decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The joint motion for remand noted that on his VA Form 9 
(Appeal to the Board of Veterans' Appeals), received in 
January 2003, the appellant indicated that he desired to have 
a hearing before a Veterans Law Judge of the Board at the RO.  
He then specified he desired a "face-to-face" hearing at 
the RO and he did not change the prior request for a Board 
hearing.  Thereafter he asked to have the original hearing 
date postponed and that the hearing be rescheduled on account 
of his incarceration.  According to the joint motion the 
veteran was denied due process since there was no record that 
he received a hearing or that the RO contacted him in 
reference to his request to reschedule the hearing.  In 
addition, the Board observes that the request for a Board 
hearing has not been withdrawn.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the VBA 
AMC for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The representative at the RO should 
be given an opportunity to review the 
claims folder and submit a presentation 
on the appellant's behalf.

3.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear before a traveling 
Veterans Law Judge (VLJ) sitting at the 
RO as soon as it may be feasible.  He 
should also be advised of the Board 
hearing options available other than an 
in person hearing before a traveling 
(VLJ).

Notice should be sent to the appellant 
and his representative, a copy of which 
should be associated with the claims 
file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


